EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants' amendment filed on 03/15/2021.
Claims 1, 11 and 13 have been amended.  Claims 2-3, 6, 15 and 18-21have been withdrawn.  Claims 5, 7-10, 12, 14 and 22-25 have been canceled. Overall, claims 1, 4, 11, 13, 16-17 are pending in this application.
Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  The substitute specification contains no new matter are also approved.   

Election/Restrictions
1.	Claim 1 is allowable. The restriction requirement as to the different species, as set forth in the Office Action mailed on 06/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of the allowable claims. Claims 2-3, 6 and 15 are no longer withdrawn from further consideration because these claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. Additionally, this application is in condition for allowance except for the presence of claims 18- allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Tong Wu (Reg. No. 43,361) on May 6, 2021.  During telephone conversation with Mr. Wu, an agreement was reached to amend the specification, claims 4, 6 and 15 and cancel claims 18-21.  
The application has been amended as follows:  
- On page 12, line 5, “in Chinese Application Number 201110322746.0” has been changed to -- in Chinese Patent Number CN103061822A--.
the patent numbers are CN101864991A, CN103061822A, and CN104100299A --.

The amendment to the specification has been entered to match with the list of patents filed in IDS filed on 02/19/2018 and 07/17/2018.

Claims
- Claim 1: page 3, line 18, “a first piston A and a second piston B” has been changed to -- a first piston (A) and a second piston (B) --.
- Claim 1: page 3, lines 25-26, “of the first piston space A and the second piston space B, and the one of the first piston space A and the second piston space B” has been changed to -- of the first piston space (A) and the second piston space (B), and the one of the first piston space (A) and the second piston space (B) --.
- Claim 4 (Currently Amended)
	-- The rotary device of claim 1, further comprising: 
a resetting spring which has a fixed upper end, and a lower end pressed against 
- Claim 6 (Currently Amended)
	-- The rotary device of claim 1, wherein: 
the pressure fluid chamber is in communication with the pressure fluid supply source; and
at least one of an accumulator and a pressure buffer is disposed between the pressure fluid chamber and the pressure fluid supply source, so that a pressure fluid supplied by the pressure fluid supply source is more uniformly transmitted to the pressure fluid chamber. –
- Claim 15 (Currently Amended)
	--The rotary device of claim 1, wherein: 
	the first piston space (A) and the second piston space (B) are in communication with a first fluid passage and a second fluid passage formed in the cylinder block on both sides of the gate valve, respectively; and 
at least one of the first fluid passage and the second fluid passage comprises an outside conduit region and an inside chamber region, wherein the inside chamber region has an inverted horseshoe shape extending along an axial direction of the cylinder block, and being wide at top and narrow at bottom. --

The amendment to claims 1, 4, 6 and 15 have been entered to correct a typographical error.

Drawings
3.	The drawings were received on 03/15/2021.  These drawings are approved.


Allowable Subject Matter 
4.	Applicant's amendments filed 03/15/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully 
5.	The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: claim 12 has been canceled in that the subject matter of  claim 12 has already been incorporated into the independent claim 1 in the amendment filed on 03/15/2021; therefore, claim 1 is allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746